Deen, Presiding Judge.
1. Where evidence is admitted without objection in the trial court it is too late to urge on appeal that it was prejudicial. Strozier v. State, 231 Ga. 140 (200 SE2d 762).
2. "The trial judge has a wide discretion in the handling of a trial, and we find no error in allowing the State to re-open its case after it has rested to produce further evidence. We find no manifest abuse of discretion in allowing the further evidence.” Mobley v. State, 221 Ga. 716 (4) (146 SE2d 735). The same ruling applies here, where on a trial for escape the warden testified as to the prisoner’s record from his own notes instead of an official copy of the file, which had been forwarded to another correctional institution. The state rested, defense counsel immediately moved for a directed verdict on this ground, and the court recessed for lunch while the record was obtained and allowed its admission in evidence prior to the presentation of the defense. No error appears.
3. The general grounds are without merit.

Judgment affirmed.


Quillian and Webb, JJ., concur.